Citation Nr: 1521446	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  10-32 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include generalized anxiety disorder, bipolar disorder, and major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Bordewyk


INTRODUCTION

The Veteran served on active duty from August 1988 to September 1989.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied entitlement to service connection for a mental disorder.

The Court has held that when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for a mental disorder as encompassing entitlement to service connection for an acquired psychiatric disability, to include generalized anxiety disorder, bipolar disorder, and major depressive disorder, regardless of the precise diagnosis. 

The Veteran provided testimony during an informal hearing before a Decision Review Officer in April 2010.  A transcript is of record.  She failed to appear for a December 2011 hearing before the Board without a showing of good cause.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2014). 

In October 2011, the Veteran, through her representative at the time, raised the matter of CUE in a February 1990 rating decision, which denied service connection for bilateral pes planus.  Subsequent to that rating decision, the Board denied the issue in a June 1991 decision.  All prior rating decisions with respect to pes planus claim are subsumed by the June 1991 Board decision.  See 38 C.F.R. §§ 3.105(a), 20.1104 (2014); see also Duran v. Brown, 7 Vet. App. 216 (1994).  There are no legally sustainable arguments regarding error in the February 1990 rating action and no allegation of error in the Board decision.  There has been no basis presented to challenge the finality of the February 1990 determination.   

The claim was remanded by the Board in February 2015 for additional development.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2015 remand, the Board requested that a VA etiology opinion be obtained for any psychiatric disability other than PTSD diagnosed during the course of the claim, including, but not limited to, major depressive disorder, bipolar disorder, and generalized anxiety disorder.  The examiner was to indicate whether each disability at least as likely as not (50 percent probability or more) had its onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), or is otherwise related to service.  The examiner was to provide the reasons for each opinion given.

However, the subsequent March 2015 VA examination report did not provide the requested opinions regarding major depressive disorder and generalized anxiety disorder (diagnosed during the course of the claim).  Moreover, the examiner noted the Veteran's mental health history before service, the in-service personal assault stressor, and that the Veteran reported becoming depressed during service.  The examiner stated that it was likely that the Veteran had a mental health disability prior to her enlistment but did not provide an opinion as to whether bipolar disorder clearly and unmistakably pre-existed service, and if so, whether it clearly and unmistakably was not aggravated by service.  As such, the March 2015 VA examination is inadequate for the purpose of evaluating the Veteran's claim for service connection.  

A veteran is presumed to be in sound condition when examined and accepted into service except for defects or disorders noted at that time.  38 U.S.C.A. § 1111.  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  "[T]he Government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness . . ."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see VAOPGCPREC 3-2003 (July 16, 2003)).

As the Board's February 2015 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The requested opinions must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including all relevant evidence in the virtual files, to the February 2015 VA examiner to obtain the opinions requested.  If the same examiner is unavailable, have another psychiatrist or psychologist provide an addendum.  

The examiner should determine whether any acquired psychiatric disability other than PTSD clearly and unmistakably existed prior to service and if so, whether it clearly and unmistakably was not aggravated by service.  

For any psychiatric disability other than PTSD diagnosed during the course of the claim and that did not clearly and unmistakably pre-exist service and clearly and unmistakably was not aggravated in service, including, bipolar disorder, major depressive disorder, generalized anxiety disorder, the examiner should indicate whether it at least as likely as not (50 percent probability or more) had its onset in service, had its onset in the year 

immediately following service (in the case of any currently diagnosed psychosis), or is otherwise related to service.  The examiner must provide reasons for each opinion given and must specifically consider the Veteran's reports of becoming depressed during service in the opinion.

2.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




